Citation Nr: 1410032	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of circumcision.

2.  Entitlement to service connection for a penile disorder, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis and a strain of the lumbar spine.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1972 to March 1974, from May 1974 to May 1976, and from October 1977 to May 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran contends that his penile disorder is related to a back injury he sustained in service for which he is now service-connected.  Based on the Veteran's contentions, the Board has recharacterized the issue of entitlement to service connection for residuals of circumcision with subjective complaints of penis numbness more broadly to entitlement to service connection for a penile disorder, to include as secondary to the service-connected lumbar spine disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Veteran's virtual files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a penile disorder and entitlement to an increased disability rating for the lumbar spine and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a November 1976 rating decision, the RO denied a claim of service connection for residuals of circumcision.  The Veteran did not file a notice of disagreement or submit any additional evidence or information within one year of the rating decision.

2.  The evidence received since the November 1976 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of circumcision.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision that denied the claim for service connection for residuals of circumcision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 1976 rating decision is new and material, and the claim for service connection for residuals of circumcision is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of service connection for residuals of circumcision.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Initially, the Board observes that the Veteran's claim of service connection for residuals of circumcision was previously considered and denied by the RO in a rating decision dated in November 1976.  The Veteran was notified of that decision; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In May 2008, the Veteran essentially requested that his claim of service connection for residuals of circumcision be reopened.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As noted above, the November 1976 rating decision denied the Veteran's claim of service connection for residuals of circumcision.  In that decision, the RO observed that the Veteran underwent circumcision in service, but noted that the service treatment records were negative for ay pertinent complaints and that his discharge examination did not reveal any disability.  The RO ultimately determined that there was no residual disability.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 1976 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of circumcision.  In particular, there are more recent VA medical records indicating that the Veteran has erectile dysfunction.  A VA treatment record dated in February 2008 also noted that the Veteran has a localized area of reduced sensation to the glans penis that could be an old, localized pudendal nerve injury.  As previously noted, there was no evidence of any current disability at the time of the November 1976 rating decision.  Since that decision, the newly submitted evidence shows that there may be a current disorder.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for residuals of circumcision. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of circumcision is reopened.


REMAND

As previously noted, the Veteran has asserted that he has a penile disorder that is secondary to his service-connected lumbar spine disability.  However, he has not yet been afforded a VA examination to determine the nature and etiology of any penile disorder that may be present.  Therefore, a remand is necessary.

In addition, the Veteran was last afforded a VA examination in December 2008 in connection with his increased rating claims.  As such, it has been over 5 years since he was last examined.  Moreover, the Veteran has made statements suggesting that his conditions may have worsened.  Therefore, the Board finds that more recent VA examinations are necessary to ascertain the current severity and manifestations of his service-connected lumbar spine and knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and knee disabilities or any penile disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records that are pertinent to the appeal, to include records from the Alabama VAMC dated from November 2009 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any penile disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider a VA treatment record dated in February 2008 noting that the Veteran has a localized area of reduced sensation to the glans penis that could be an old, localized pudendal nerve injury.  

It should also be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of a penile disorder, to include whether the Veteran has erectile dysfunction.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include his in-service circumcision. 

The examiner should also opine as to whether it is at least as likely as not that the current disorder is either caused by or aggravated by the Veteran's service-connected lumbar spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability and limitation of motion due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination ascertain the current severity and manifestations of his service-connected chondromalacia of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  In particular, for each knee, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


